Title: From Thomas Jefferson to Thomas Mifflin, 1 July 1797
From: Jefferson, Thomas
To: Mifflin, Thomas


                    
                        Dear Sir
                        July 1. 97.
                    
                    The bearer hereof Mr. Blacon having some business with you desires me to give him a line of introduction. He was a good revolutionist of the first National convention, closely connected with La Fayette, a worthy  and wealthy person well known to me in France. On these grounds I take the liberty of presenting him to you. He will have with him a friend Mr. Sermaize whom I have not before known. I have the honor to be with great respect & esteem Dr. Sir Your most obedt. & most humble servt.
                    
                        Th: Jefferson
                    
                